Exhibit 10.3

 

EXECUTION VERSION

 

ADDITIONAL CAPPED CALL OPTION
TRANSACTION CONFIRMATION

 

Date:

September 25, 2014

 

 

To:

TESARO, Inc. (“Counterparty”)

 

 

Telefax No.:

xxx.xxx.xxxx

 

 

Attention:

Tim Pearson, Executive Vice President and Chief Financial Officer

 

 

From:

Citibank, N.A. (“Dealer”)

 

 

Telefax No.:

(212) 723-8328

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between you and us.  This Confirmation supplements,
forms a part of, and is subject to the Master Terms and Conditions for Capped
Call Option Transactions dated as of September 23, 2014 (as amended from time to
time, the “Master Confirmation”) between you and us.

 

1.                                      The definitions and provisions contained
in the Definitions (as such term is defined in the Master Confirmation) and in
the Master Confirmation are incorporated into this Confirmation.  In the event
of any inconsistency between those definitions and provisions and this
Confirmation, this Confirmation will govern.

 

2.                                      The particular Transaction to which this
Confirmation relates is entered into as part of an integrated hedging
transaction of the Convertible Notes pursuant to the provisions of Treasury
Regulation Section 1.1275-6.

 

3.                                      The particular Transaction to which this
Confirmation relates shall have the following terms:

 

Trade Date:

 

September 25, 2014

 

 

 

Effective Date:

 

The closing date of the Convertible Notes purchased by the Underwriters upon
exercise, on the date hereof, of their option pursuant to Section 2(b) of the
Underwriting Agreement.

 

 

 

Premium:

 

As set forth in Schedule 1 hereto.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Convertible Notes:

 

3.00% Senior Convertible Notes due 2021, offered pursuant to a Prospectus
Supplement dated as of September 23, 2014 and issued by Counterparty pursuant to
the Indenture.

 

 

 

Number of Units:

 

The number of Convertible Notes in denominations of USD 1,000 principal amount
purchased by the Underwriters upon exercise, on the date hereof, of their option
pursuant to Section

 

A-1

--------------------------------------------------------------------------------


 

 

 

2(b) of the Underwriting Agreement (the “Relevant Convertible Notes”). For the
avoidance of doubt, the Number of Units shall be reduced by any Units that are
exercised.

 

 

 

Number of Exercised Units:

 

For any Conversion Date, a number of Units equal to the lesser of (i) (a) the
number of Convertible Notes in denominations of USD1,000 principal amount
satisfying all of the requirements for conversion on such Conversion Date in
accordance with the terms of the Indenture minus (b) the “Number of Exercised
Units” for such Conversion Date under the Transaction evidenced by the Master
Confirmation as supplemented by the Base Capped Call Option Transaction
Confirmation between Dealer and Counterparty, dated as of the date of the Master
Confirmation (the “Base Call Option Confirmation”) and (ii) the Number of Units
on such Conversion Date.

 

 

 

Strike Price:

 

As of any date, an amount in USD equal to USD 1,000 divided by the Unit
Entitlement.

 

 

 

Cap Price:

 

As set forth in Schedule 1 hereto.

 

 

 

Applicable Percentage:

 

60.0%

 

 

 

Number of Shares:

 

The product of the Applicable Percentage, the Number of Units and the Unit
Entitlement.

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 

 

 

Unit Entitlement:

 

As of any date, a number of Shares per Unit equal to the Conversion Rate
(determined by the Calculation Agent in accordance with the Indenture, except
without regard to any adjustments to the Conversion Rate pursuant to the
Excluded Provisions of the Indenture).

 

 

 

Conversion Rate:

 

As defined in the Indenture.

 

 

 

Indenture:

 

That certain Base Indenture to be dated as of September 29, 2014 by and between
Counterparty and U.S. Bank National Association, as trustee (the “Trustee”),
pursuant to which the Convertible Notes are to be issued, as supplemented by a
Supplemental Indenture thereto to be dated as of September 29, 2014 (the
“Supplemental Indenture”).

 

 

 

 

 

The parties acknowledge that references to the Indenture or sections of the
Supplemental Indenture herein are based on the Base Indenture in effect on the
date of this Confirmation and

 

A-2

--------------------------------------------------------------------------------


 

 

 

the draft of the Supplemental Indenture last reviewed by the Dealer as of the
date of this Confirmation. If the Supplemental Indenture as executed differs
from such draft of the Supplemental Indenture, the parties shall amend this
Confirmation and the Master Confirmation in good faith to preserve the intent of
the parties. References to the Indenture or sections of the Supplemental
Indenture herein or in the Master Confirmation, subject to the foregoing, are
references to the Indenture or sections of the Supplemental Indenture as in
effect on the date of the execution of the Supplemental Indenture (the “Original
Indenture”); provided that if the Original Indenture is amended following such
date pursuant to the Merger Provision of the Indenture (any such amendment, a
“Merger Amendment”), (A) as long as the Calculation Agent determines that such
Merger Amendment appropriately adjusts the terms of the Convertible Notes in a
commercially reasonable manner to account for the relevant Merger Event in
compliance with the Merger Provision, such references shall be deemed to refer
to the Original Indenture as so amended, and (B) otherwise, (1) such references
shall be deemed to refer to the Original Indenture as if it had been amended to
appropriately adjust the terms of the Convertible Notes to account for the
relevant Merger Event in compliance with the Merger Provision, as determined by
the Calculation Agent in a commercially reasonable manner and (2) with respect
to any exercise of Units thereafter, the Calculation Agent shall determine the
applicable Settlement Date and Delivery Obligation pursuant to the Master
Confirmation and this Confirmation, except that in making such determinations
the Calculation Agent shall refer to the relevant provisions of the Indenture as
deemed amended pursuant to sub-clause (1) above. If the Indenture is amended
following such date other than pursuant to the Merger Provision of the Indenture
and other than any amendment pursuant to Section 8.01(i) of the Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of the Convertible Notes in the preliminary prospectus supplement
related to the Convertible Notes, as supplemented by the pricing term sheet
related to the Convertible Notes, without prejudice to the provisions set forth
in Section 11(e) of the Master Confirmation, (x) such amendment shall be
disregarded for purposes of the Transaction unless the parties otherwise agree
in writing and (y) with respect to any exercise of Units thereafter, the
Calculation Agent shall determine the Settlement Date and Delivery Obligation
pursuant to the Master Confirmation and this Confirmation, except that in making
such determinations, the Calculation Agent shall refer to the relevant
provisions of the Indenture without giving effect to such amendment.

 

 

 

Settlement Provision:

 

Section 4.03 of the Supplemental Indenture

 

A-3

--------------------------------------------------------------------------------


 

Excluded Provisions:

 

The Make-whole Provision and Section 4.05(b) of the Supplemental Indenture

 

 

 

Make-whole Provision:

 

Section 4.06 of the Supplemental Indenture

 

 

 

Conversion Rate Adjustment Fallback Provisions:

 

The second sentence of Section 4.04(c) and the second sentence of
Section 4.04(d) of the Supplemental Indenture

 

 

 

Adjustment of Prices Provision:

 

Section 4.05(a) of the Supplemental Indenture

 

 

 

Adjustment of Shares Provision:

 

Section 4.04(f) of the Supplemental Indenture

 

 

 

Dilution Provision:

 

The Adjustment of Shares Provision, the Adjustment of Prices Provision and
Sections 4.04(a) through 4.04(e) of the Supplemental Indenture

 

 

 

Merger Provision:

 

Section 4.07(a) of the Supplemental Indenture

 

 

 

Tender Offer Provision:

 

Section 4.04(e) of the Supplemental Indenture

 

 

 

Cut-Off Date:

 

The 45th “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the “Maturity Date” (as defined in the Indenture).

 

 

 

Affected Portion:

 

With respect to any Early Conversion Event, a number of Units equal to the
lesser of (i) (a) the number of Convertible Notes in denominations of USD 1,000
principal amount converted on the relevant Conversion Date minus (b) the
“Affected Portion” (as defined in the Base Call Option Confirmation) and
(ii) the Number of Units as of the relevant Early Termination Date.

 

 

 

Early Unwind Date:

 

September 29, 2014, or such later date as agreed by the parties hereto.

 

A-4

--------------------------------------------------------------------------------


 

4.                                      Counterparty hereby agrees (a) to check
this Confirmation promptly upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing
correctly sets forth the terms of the agreement between us with respect to the
particular Transaction to which this Confirmation relates, by manually signing
this Confirmation and providing any other information requested herein or in the
Master Confirmation and immediately returning an executed copy to Confirmation
Unit via 212-615-8985.  Hard copies should be returned to Citibank, N.A., 333
West 34th Street, 2nd Floor, New York, New York 10001, Attention:  Confirmation
Unit.

 

 

Yours sincerely,

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Herman Hirsch

 

Name:

Herman Hirsch

 

Title:

Authorized Representative

 

 

Confirmed as of the

date first above written:

 

TESARO, INC.

 

 

 

 

By:

/s/ Timothy R. Pearson

 

Name:

Timothy R. Pearson

 

Title:

EVP and Chief Financial Officer

 

 

[TSRO – Additional Capped Call Confirmation]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Premium:                                           USD1,630,125.00

 

Cap Price:                                        USD45.5438

 

--------------------------------------------------------------------------------